DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,125,462. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 10,125,462.  For example, the erosion control apparatus comprising:  fiber rolls, anchors, soil lifts, and a mesh are similarly recited.  Furthemore, a plurality of mesh layers is or is inherently recited i.e. at least one layer of coir fabric.  Also, placing a mesh, then repeating steps infers a plurality of mesh layers.
Claims 1-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18-20, 22-26, and 28-32 of copending Application No. 15/908,497. Although the claims at issue are not identical, the instant claims are fully encompassed by those of 15/908,497.  For example, the erosion control apparatus comprising:  fiber rolls, anchors, soil lifts, and a mesh are similarly recited.  Furthemore, a plurality of mesh layers is or is inherently recited i.e. at least one layer of coir fabric.  Also, placing a mesh, then repeating steps infers a plurality of mesh layers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, line 7, the recitation of “each soil lift being coupled to at least one fiber roll” is confusing, thus rendering the claims indefinite.  Merriam-Webster Online Dictionary defines coupled as to fasten together.  The soil lift does not appear “coupled” (as if by mechanical fastening) to the at least one fiber roll.  The soil lifts appear to be adjacent to the fiber rolls, but not necessarily “coupled”.
As to claim 17,lines 7-8, the recitation of “the first soil lift is coupled to the first fiber roll” is confusing, thus rendering the claims indefinite.  Merriam-Webster Online 
As to claim 33, lines 9-10, the recitation of “containing at least two layers of compacted material” is confusing.  It appears that each soil lift contains a single layer of compacted material.
As to claim 33, lines 13-14, the recitation of “each fiber roll is coupled to a soil lift” is confusing, thus rendering the claims indefinite.  Merriam-Webster Online Dictionary defines coupled as to fasten together.  The soil lift does not appear “coupled” (as if by mechanical fastening) to the at least one fiber roll.  The soil lifts appear to be adjacent to the fiber rolls, but not necessarily “coupled”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Insofar as understood, claims 1-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over the document entitled “Notice of Intent for Coastal Bank Stabilization” submitted by GEI Consultants Inc. herein referred to as GEI (see in particular pages 10-12, Figures 4-6) in view of Miller (US 2012/0020745).
As to claim 1, GEI discloses (see pages 10-12, Figures 4-6) an erosion control apparatus comprising: a plurality of fiber rolls, wherein the fiber rolls are arranged on a grade of a contour of a shoreline;
a plurality of anchors coupled to at least one of the fiber rolls with one or more cables, the anchors inserted at a depth wherein the one or more cables are connected to each anchor that are directed into the grade that has an angle between 20 and 50 degrees (see figures 4-6, angle appears to be within range of 20-50 degrees);
a plurality of soil lifts, each soil lift being coupled to at least one fiber roll and  including a fiber material containing a compacted fill material; and
a plurality of mesh layers, wherein each cable that couples an anchor to a fiber roll passes through at least one of the mesh layers and is connected to at least one of the soil lifts.  (See Note 3, each soil lift comprising same mesh, In figures 4-6, the soil lifts appear to have at least two layers of mesh, i.e top and bottom).
	GEI does not disclose each mesh layer comprising a flexible layer being positioned over at least one fiber roll and extending to be coupled with at least one of the soil lifts.  Miller (see figure 3) discloses a mesh layer being positioned over at least one fiber type roll and extending to be “coupled” with at least one of the soil lifts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a flexible layer being positioned over a top of at least 
	Furthermore, as to the angle of the anchors, it would have been an obvious matter of design choice to provide an angle between 20-50 degrees, since doing so is within the level of one of ordinary skill in the art.
	
As to claim 2, GEI discloses wherein the fiber rolls comprise high density or low density coir fiber.
As to claim 3, GEI discloses wherein the anchors are duckbill anchors spaced at intervals across each fiber roll, each cable connected to an anchor point surface sized to support an overlying cone of material.
As to claim 4, GEI discloses wherein the intervals range from 24 inches to 60 inches.
As to claim 5, GEI discloses wherein the anchors are inserted at a depth of at least 42 inches below a slope or grade of the apparatus.
As to claim 6, GEI inherently discloses wherein each of the anchors provide at least 3,000 pounds of holding force at an insertion point.
As to claim 7, GEI discloses wherein the fiber material of each soil lift comprises at least one layer of coir fabric configured to retain the compacted fill material.
AS to claim 8, GEI discloses wherein compacted fill material comprises sediment having a depth of at least 12 inches.
As to claim 9, GEI discloses wherein the plurality of mesh layers comprises polypropylene.
As to claim 10, GEI discloses wherein the plurality of mesh layers comprises coir fiber.
As to claim 11, GEI discloses a first trench located at a highest end of the apparatus; the trench being backfilled, wherein the first trench is at least 6 inches wide and at least 6 inches deep.
As to claim 12, GEI discloses wherein the trench is covered with sand or soil.
As to claim 13, GEI discloses plant material positioned on or with at least one fiber roll.
As to claim 14, GEI discloses  wherein each mesh layer covers at least one of the fiber rolls.
As to claim 15, GEI discloses further comprising at least one erosion control blanket, wherein the blanket comprises a biodegradable material.
As to claim 16, GEI discloses a plurality of posts placed along at least a front roll of the apparatus relative to the shoreline, wherein the lifts are secured with the posts.
As to claim 17, GEI discloses, a method of installing an erosion control apparatus on a slope angle comprising:
placing a first mesh within an excavated site; arranging a first fiber roll relative to a shoreline;
connecting a first soil lift to the first fiber roll, the first soil lift containing a compacted fill material;
inserting a plurality of anchors coupled to the first fiber roll, the anchors inserted at a depth, wherein a plurality of first cables that connects each of the anchors passes through the first mesh, and the first soil lift and are directed into the slope angle in a 
connecting a second soil lift to the second fiber roll with [[a]] the second mesh; and inserting a second plurality of anchors that are coupled to the second fiber roll with a second plurality of cables that are directed into the slope angle through at least the first mesh and the first soil lift.  (See Note 3, each soil lift comprising same mesh, In figures 4-6, the soil lifts appear to have at least two layers of mesh, i.e top and bottom).
	GEI does not disclose folding the first mesh over the first soil lift and the first fiber roll such that the first soil lift is coupled to the first fiber roll with the first mesh.  Miller (see figure 3) discloses a mesh layer being folded over the soil lift and fiber type roll.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fold a first mesh over a soil lift and a fiber type roll as disclosed by Miller, since doing so provides the expected benefit of providing a stabilized earth wall and/or slope.
	Furthermore, as to the angle of the anchors, it would have been an obvious matter of design choice to provide an angle between 20-50 degrees, since doing so is within the level of one of ordinary skill in the art.
As to claim 18, GEI discloses wherein the fiber rolls comprise high density or low density coir fiber.
As to claim 19, GEI discloses wherein the anchors are duckbill anchors spaced at intervals across each fiber roll, each anchor having an anchor point surface sized to support an overlying cone of material.
As to claim 20, GEI discloses wherein the intervals range from 24 inches to 30 inches.
As to claim 21, GEI discloses wherein the anchors are inserted at a depth of at least 42 inches below a slope or grade of the apparatus.
As to claim 22, GEI inherently discloses wherein each anchor provides at least 3,000 pounds of holding force at a corresponding insertion point.
As to claim 23, GEI discloses wherein the soil lifts comprise at least one layer of coir fabric.
As to claim 24, GEI discloses compacting sediment and filling the soil lifts with the sediment having a consistent depth of at least 12 inches.
As to claim 25, GEI discloses wherein at least the first mesh and the second mesh comprises polypropylene.
As to claim 26, GEI discloses wherein at least the first mesh and the second mesh comprises coir fiber.
As to claim 27, GEI discloses excavating a first trench located at a highest end of the apparatus, wherein the first trench is at least 6 inches wide and at least 6 inches deep; and covering the trench.
As to claim 28, GEI discloses wherein the trench is backfilled with sand or soil.
As to claim 29, GEI discloses further comprising filling at least one of the rolls with plant material.
As to claim 30, GEI discloses constructing additional soil lifts on the top or side of the rolls.
As to claim 31, GEI discloses installing at least one erosion control blanket, wherein the blanket comprises a biodegradable material and wherein a post secures the blanket.
As to claim 32, GEI discloses inserting a plurality of posts along at least a first roll of the apparatus.
As to claim 33, GEI discloses (see pages 10-12, Figures 4-6) an erosion control apparatus comprising:
a plurality of fiber rolls, wherein the fiber rolls are arranged on a grade of a contour of a shoreline;
a plurality of anchors coupled to at least one of the fiber rolls with one or more cables, the anchors inserted by mechanical impactor to a depth underneath at least one of the plurality of fiber rolls wherein the one or more cables are connected to each anchor that are driven into the grade that has an angle between 20 and 50 degrees such that at least three thousand pounds of holding force is applied to one or more fiber rolls;
a plurality of soil lifts, each soil lift including a fiber material containing at least two layers of compacted fill material, each soil lift being positioned adjacent to at least one of the plurality of fiber rolls, the plurality of soil lifts being stacked behind the plurality of fiber rolls; and
a plurality of mesh layers, wherein each cable that couples an anchor to a fiber roll passes through at least one of the mesh layers and is connected to at least one of the soil lifts.
GEI does not disclose each mesh layer comprising a flexible layer being positioned over at least one fiber roll and extending to be coupled with at least one of the soil lifts.  Miller (see figure 3) discloses a mesh layer being positioned over at least one fiber type roll and extending to be “coupled” with at least one of the soil lifts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a flexible layer being positioned over a top of at least one fiber type roll and extending to be “coupled” with the soil lift as disclosed by Miller, since doing so provides the expected benefit of providing a stabilized earth wall and/or slope.
	Furthermore, as to the angle of the anchors, it would have been an obvious matter of design choice to provide an angle between 20-50 degrees, since doing so is within the level of one of ordinary skill in the art.
As to claim 34, GEI discloses wherein the fiber rolls comprise high density or low density coir fiber.
As to claim 35, GEI discloses wherein the anchors are duckbill anchors spaced at intervals across each fiber roll, each cable connected to an anchor point surface sized to support an overlying cone of material.
As to claim 36, GEI discloses wherein the intervals range from 24 inches to 60 inches.
As to claim 37, GEI discloses wherein the anchors are inserted at a depth of at least 42 inches below a slope or grade of the apparatus.
As to claim 38, GEI discloses wherein each of the anchors generates a cone such that the plurality of anchors and cables provide at least 3,000 pounds of holding force to hold the erosion control apparatus to the shoreline.

Response to Arguments
Applicant’s arguments, see amendment, filed 2/5/21, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as stated above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL